Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-7, 10-20 are allowed and remembered as claims 1-18. The original Claims 8-9 have been canceled. 

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Prior art made of record fails to teach, 
As per claim 1 and corresponding claims 19 and 20, 
A system, comprising: a processor configured to: determine dynamically during a ride that a location associated with an on-demand electric vehicle is associated with one or more restrictions; and use configuration data to enforce the one or more restrictions with respect to operation of the on-demand electric vehicle in connection with the ride; determine whether a rental associated with the on-demand electric vehicle has ended; update a database in response to the rental associated with the on-demand electric vehicle ending; and a communication interface coupled to the processor, wherein the communication interface is configured to receive an indication that the on-demand electric vehicle has fallen.
The examiner found no suggestions or motivations to combine similar teachings from prior art made of record to overcome the limitations as discussed above individually and in combination in respect the claimed invention as a whole.
; and a communication interface coupled to the processor.  Yang (US 2017/0004712) shows determine whether a rental associated with the on-demand electric vehicle has ended; update a database in response to the rental associated with the on-demand electric vehicle ending. Schieffelin (US 2017/0106866) shows an electric bicycle transmission system and method.  Wang (US 2019/0248439) shows motorized scooter where the system includes speed limit rules which is based on the location of the scooter. Morgal et al. (US 2010/0228405) shows shared vehicle management system which associated with rental period and geo-fenced region.  Luke et al. (US 2017/0039631) shows an apparatus for electric vehicle sharing wherein a network of collection and distribution machines may collect, charge and/or distribute portable electrical energy storage device. 
However, the Prior Art of references individually or in combination not explicitly mention the specific structure arrangement as recited in the claims 1 and 19-20, respectively, including: 
determine whether a rental associated with the on-demand electric vehicle has ended; update a database in response to the rental associated with the on-demand electric vehicle ending, wherein the communication interface is configured to receive an indication that the on-demand electric vehicle has fallen.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOI C LAU whose telephone number is (571)272-8547.  The examiner can normally be reached on Monday-Friday, 8:30am-5:00Pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Field can be reached on (571)272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HOI C LAU/Primary Examiner, Art Unit 2689